 1    DROR LADIN*
      NOOR ZAFAR*
 2    AMERICAN CIVIL LIBERTIES UNION FOUNDATION
      125 Broad Street, 18th Floor
 3    New York, NY 10004
      Tel: (212) 549-7303
 4    dladin@aclu.org
      nzafar@aclu.org
 5    *Admitted pro hac vice

 6    CECILLIA D. WANG (SBN 187782)
      AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 7    39 Drumm Street
      San Francisco, CA 94111
 8    Tel: (415) 343-0770
      cwang@aclu.org
 9
      SANJAY NARAYAN (SBN 183227)**
10    GLORIA D. SMITH (SBN 200824)**
      SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
11    2101 Webster Street, Suite 1300
      Oakland, CA 94612
12    Tel: (415) 977-5772
      sanjay.narayan@sierraclub.org
13    gloria.smith@sierraclub.org
      **Counsel for SIERRA CLUB
14
     Attorneys for Plaintiffs (Additional counsel listed on following page)
15
                                     UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA

17
      SIERRA CLUB and SOUTHERN BORDER
18    COMMUNITIES COALITION,
                                                               Case No.: 4:20-cv-01494-HSG
19                   Plaintiffs,

20                   v.                                     [PROPOSED] ORDER GRANTING
                                                            STIPULATED REQUEST FOR ORDER
21    DONALD J. TRUMP, President of the United              CHANGING TIME
      States, in his official capacity; MARK T. ESPER,
22    Secretary of Defense, in his official capacity; and
      CHAD F. WOLF, Acting Secretary of Homeland
23    Security, in his official capacity,

24                   Defendants.

25
26
27
28
                                                 1
                [PROPOSED] ORDER GRANTING STIPULATED REQUEST FOR ORDER CHANGING TIME
                                     CASE NO: 4:20-cv-01494-HSG
 1   Additional counsel for Plaintiffs:

 2   MOLLIE M. LEE (SBN 251404)
     AMERICAN CIVIL LIBERTIES UNION
 3    FOUNDATION OF NORTHERN CALIFORNIA, INC.
     39 Drumm Street
 4   San Francisco, CA 94111
     Tel: (415) 621-2493
 5   Fax: (415) 255-8437
     mlee@aclunc.org
 6
     ANDRE I. SEGURA (SBN 247681)
 7   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
       OF TEXAS
 8   P.O. Box 8306
     Houston, TX 77288
 9   Tel: (713) 325-7011
     Fax: (713) 942-8966
10   asegura@aclutx.org
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
               [PROPOSED] ORDER GRANTING STIPULATED REQUEST FOR ORDER CHANGING TIME
                                    CASE NO: 4:20-cv-01494-HSG
 1          On March 27, 2020, the parties filed a Stipulated Request for Order Changing Time. Having

 2   considered the papers and pleadings on file, the Court GRANTS the Stipulated Request and

 3   ORDERS the following modification of the briefing schedule:
                       DATE                                               EVENT
 4        April 13 (previously March 30)              Plaintiffs’ Motion For Summary Judgment
 5
               May 1 (previously April 17)            Defendants’ Opposition and Cross-Motion
 6                                                    for Summary Judgment

 7             May 8 (previously April 24)            Plaintiffs’ Reply Memorandum and
                                                      Opposition to Cross-Motion
 8
 9            May 13 (previously April 29)            Defendants’ Reply Memorandum in Support
                                                      of Cross-Motion For Summary Judgment
10
11   IT IS SO ORDERED.

12
13   Dated: ______________,
               3/30/2020    2020

14                                             _______________________________________
                                              HONORABLE HAYWOOD S. GILLIAM, JR.
15                                            UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF CALIFORNIA
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
               [PROPOSED] ORDER GRANTING STIPULATED REQUEST FOR ORDER CHANGING TIME
                                    CASE NO: 4:20-cv-01494-HSG
